On order of the Court, the application for leave to appeal the August 9, 2017 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals and we REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision in In re Jackson , Court of Appeals Docket No. 339724, which we remanded to the Court of Appeals by order dated August 3, 2018. After In re Jackson is decided, the Court of Appeals shall reconsider its dismissal of the plaintiff's application for leave to appeal in light of its ruling in In re Jackson .